Bobbitt, J.
After a careful analysis of the evidence in relation to' petitioner’s exceptions, Judge Paul held “that the facts found and approved by the Utilities Commission are supported by competent, material and substantial evidence, and that said Commission’s conclusions and Order based thereon are reasonable and just.”
Discussion of the evidence in relation to each of petitioner’s eleven assignments of error, based on its thirty-two exceptions, would serve no useful purpose. Suffice to say, the evidence has been considered carefully; and consideration thereof, in the light of the legal principles, recently stated in Utilities Commission v. R. R., 254 N.C. 73, 118 S.E. 2d 21, impels the conclusion that Judge Paul’s (quoted) ruling, and judgment are correct. Hence; Judge Paul’s judgment is affirmed.
Affirmed.